UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RICHARD MARASCO, individually on behalf of
himself and all others similarly situated,

Plaintiff, Case No. l6-cv-00232 (PKC) (JO)
-against-
DECLARATION OF MELISSA
A TO Z LOGISTICS, lNC., et al. BALDWIN
Defendants.

 

 

I, Melissa Baldwin, declare as follows:

l. I am a Director of Claims Administration With RG/2 Claims Administration, LLC (“RG/Z
Claims”), the Settlement Claims Administrator retained in this matter, located at 30 S 17th St,
Philadelphia, PA 19103. l am over 21 years of age and am not a party to this action. l have personal
knowledge of the facts set forth herein and, if called as a Witness, could and Would testify
competently thereto.

2. RG/Z Claims Was retained by the Parties to serve as Settlement Claims Administrator and
to, among other things: mail the Notice of Settlement and Claim Form to Class Members, respond
to Class Member inquiries,receive and process Claim Forms, review and evaluate the validity of
submitted Claim Forms, and perform other duties as specified in the Joint Stipulation of Settlement
and Release (the “Joint Stipulation”), and by the directives of the Court, including but not limited
to, the Court’s Order entered on November 29, 2018, preliminarily approving the proposed

settlement.

3. RG/Z Claims has administered class action settlements involving millions of class
members RG/Z Claims has received, processed and secured data from defendants and other
sources. RG/2 Claims has analyzed settlement class member data including performing
deduplication, National Change of Address Searches (NCOA) and skip traces. RG/2 Claims has
successfully implemented noticing campaigns involving direct mail notice, email notice, text
noticing, printed media and digital media for millions of potential class members. Further, RG/2
Claims has analyzed and reported on class member data obtained through claim forms submitted via
mail and through online claims flling, class member correspondence, objections to the settlement,
exclusion requests and other means. RG/2 Claims is experienced in the application of complex
claim calculations and, where applicable, tax withholding and reporting, as required by federal,
state, and local taxing authorities, as well as in reviewing settlement agreements and court orders.
RG/2 Claims’ resume is attached hereto as Exhibit A.
4. )I have personally overseen the administration of hundreds of class action settlements and
have experience in successfully implementing notice campaigns, analyzing class member data, and
conducting claims calculations
5. RG/Z Claims is not related to or affiliated with the Plaintiff, Plaintiff’ s Counsel, Defendants
or Counsel for Defendants.

The Class List
6. _ On or about December ll, 2018, RG/2 Claims received in Excel format a spreadsheet
containing a listing of 132 Class Members from Defendants. The spreadsheet contained the name,
last known address, Social Security Number, and gross earning information of messengers

employed by Defendant A to Z Logistics, Inc. during the relevant time period (the “Class List”).

Mc_§
7. On December 26, 2018, RG/2 Claims caused the Notice, Claim Form, and an IRS Form
W-4 to be mailed to Class Members. The mailing was completed via First Class Mail, postage
prepaid. Prior to sending the aforementioned Notice, the Class List was updated utilizing the
National Change of Address (“NCOA”) database, which provides updated address information for
individuals who have moved during the previous four years and filed a change of address with the
United States Postal Service (“USPS”). A true and accurate copy of the Notice packet is attached
hereto as EXhibit B.
Undeliverable Mail
8. During the period of December 26, 2018 through February 25, 2019, 45 Notices were
returned to RG/2 Claims by the USPS. Following the receipt of these returned mailings, RG/2
Claims conducted address verification searches to identify new addresses Based on those
searches, 37 Notices were successfully mailed to new addresses Pursuant to the Joint Stipulation,
these 37 Class Members all had until the original claim form deadline, or up to 45 days from the
date of the second mailing, to respond to the Notice, whichever was later.
Claim Forms, Reguests for Exclusion and Objections
9. As of March 29, 2019, RG/2 Claims has received and processed 25 timely-filed Claim
Forms from members of the Settlement Class. As of March 29, 2019, RG/2 Claims has received
and processed one (1) late-filed Claim Form. This Claim Form was postmarked on February 26,
2019, one day after the Claim Form Deadline. A list of the names of all Class Members who
submitted Claim Forms, and copies of their respective redacted Claims Forms, are attached hereto
as Exhibit C. l
10. As of February 25, 2019, RG/2 Claims has not received any objections from Class

Members.

ll. As of February 25, 2019, RG/2 Claims has received one request for exclusion from the
Settlement. The Class Member who asked to be excluded indicated that she felt as though
Defendants had not deprived her of any payment to which she was entitled. See Exhibit D,
attached.

12 Subsequent to the close of the claims period on February 25, 2019, RG/2 Claims was
contacted by the Parties and informed that Keith Brown, who was employed by A to Z Logistics
as a messenger, was mistakenly excluded from the Class List initially provided. At the direction
of the Parties, RG/2 Claims prepared an additional Notice and Claim Form for Mr. Brown, which
Plaintiffs Counsel provided directly to Mr. Brown on March 18, 2019. Should RG/2 Claims
receive a Claim Form from Mr. Brown by April 5, 2019, pursuant to an agreement by the Parties,

he will be included in the distribution of the settlement proceeds.

Preliminag Allocations

l3. Pursuant to the Joint Stipulation, RG/2 Claims has preliminarily calculated Class
Members’ awards.

14. The payment for each Participating Claimant was determined by (l) taking the individual
Class Member’s gross earnings as the numerator, and (2) dividing it by the sum of gross earnings
for all Class Members for work performed as the denominator. The denominator shall be the same
for all Class Members. Thus, the Class Member’s individual earnings divided by the sum of all
earnings for all Class Members equal his/her Individual Percentage Allocation. The Individual
Percentage Allocation shall be multiplied by the Gross Settlement Amount ($285,000.00), minus
(1) attorneys’ fees and costs; (2) costs of the settlement administrator to implement and administer
the settlement, including for the cost of notice and the claim form; (3) Service Award to Plaintiff,

as well as his payment as a class member after submitting a claim form; and (4) Defendants’ share

of Employer Payroll Taxes.

15. Based on RG/2 Claims’ calculations, the average award offered to Class Members was
$1,260.45, the highest was $13,846.50, and the lowest was $1.39. The average award claimed was
$2,554.64, the highest was $12,639.-21, and the lowest was $7.88. These figures do not account for
Mr. Brown’s inclusion in the settlement,

16. The total dollar amount claimed by Participating Claimants based on RG/2 Claims’

calculations, and not including Mr. Brown’s claim, totals approximately $66,420.69.

Distribution and Remaining Tasks

17. Following the issuance of the Final Approval Order and J'udgment, and achievement of the
Effective Date, RG/2 Claims will finalize settlement calculations, and distribute Settlement funds
in accordance with the terms of the Joint Stipulation and the directives and orders of this Court.
18. RG/2 Claims estimates its fees and costs for completing the administration of the settlement
to be no more than $8,000.00.

1 hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

Dated: March 29, 2019

Melissa Baldwin

